 

      
 
 

eR

J 6
LL etal Law

Case 1:19-cv-11566-GBD Douuwiment 16-7 ilBd

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

A.S., as a minor child by and through Parent and
Guardian RACHEL ROSENBAUM Case No. 19-CV-11566 (GBD)

Plaintiffs,
-against-

THE UNION OF ORTHODOX JEWISH
CONGREGATIONS OF AMERICA, INC. (A.K.A.
THE ORTHODOX UNION); and YACHAD THE
NATIONAL JEWISH COUNCIL FOR
DISABILITIES,

Defendants.

 

 

[PERPOSED] DISCOVERY ORDER

ORDERED: Defendants are to furnish Plaintiffs with copies of all documents
related to the individual identified as “Camper” within the Complaint within 30 days of

this Order, subject to the following restrictions:

1. All information as to the identity of “Camper” shall be redacted; and
2. The documents are subject to the Stipulation and Protective Order entered

into by the parties.

So Ordered:

coed
at Dig!

Grace 6D ail
Ith Geode B. Daniels

 
